NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

AMRIK SINGH,                                     No. 12-73769

               Petitioner,                       Agency No. A079-287-117

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Amrik Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

determinations, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we

deny the petition for review.

      Even if Singh’s asylum application was timely, substantial evidence

supports the agency’s adverse credibility determination based on the inconsistency

regarding the length of Singh’s first detention, which went to the heart of his claim

of persecution by Indian police. See Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.

2003) (“So long as one of the identified grounds is supported by substantial

evidence and goes to the heart of [petitioner’s] claim of persecution, we are bound

to accept the IJ’s adverse credibility finding.”). We reject Singh’s contention that

he was not given an opportunity to explain. See Rivera v. Mukasey, 508 F.3d 1271,

1275 (9th Cir. 2007). In the absence of credible testimony, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same statements

found not credible, and Singh does not point to any other evidence in the record to

compel the finding that it is more likely than not he would be tortured by or with

the consent or acquiescence of a public official in India. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.


                                          2                                      12-73769